Citation Nr: 0031748	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-42 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for residuals of a left heel injury, status post plantar 
fasciotomy and excision of Morton's neuroma from the left 
forefoot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to October 
1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the veteran's original appeal also 
included the issue of an increased evaluation for post-
traumatic stress disorder.  However, in a January 1997 
statement, the veteran withdrew that issue from his appeal.  
Also in that statement, the veteran withdrew his October 1996 
request for a personal hearing.  

Review of the claims folder reveals that the RO has notified 
the veteran and his representative of the potential for 
securing a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
RO has also provided the veteran with the appropriate VA form 
to apply for such benefits.  There is no indication in the 
claims folder that the veteran has completed and returned the 
form to the RO.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's left heel disability is manifested by 
subjective complaints of pain, numbness, and tingling in the 
heel, forefoot, and toes, as well as cramping in the arch of 
the foot.  Recent objective examination reveals a slight limp 
with ambulation, tenderness about the heel and hindfoot, and 
decreased sensation about the dorsum of the left fourth toe.  
There is full motion in all toes and the forefoot. 

3.  The medical evidence of record does not support a finding 
of actual loss of use of the left foot.  



CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for residuals of a left heel injury, status post plantar 
fasciotomy and excision of Morton's neuroma from the left 
forefoot, have not been met.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2000).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspect of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  A review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  The Board acknowledges that some 
private medical records may exist that relate to the 
veteran's claim.  However, the veteran has not identified the 
records, requested that the RO obtain them, or made any 
allegation that they offer any new insight into the current 
status of his disability.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).    

Factual Background

The RO initially established service connection for residuals 
of a left heel injury in a January 1970 rating decision.  At 
that time, it assigned a 10 percent disability rating.  The 
RO continued that evaluation in subsequent rating actions.  

In February 1995, the veteran submitted a claim for an 
increased rating for the left heel disability.  In connection 
with that claim, he underwent a VA podiatry examination in 
March 1995.  He complained of chronic pain that radiated from 
the heel up the leg.  He was scheduled for surgery on the 
foot soon.  Examination of the left foot revealed tenderness 
over the plantar surface of the os calcis area and the 
Achilles tendon.  Range of motion tests showed 0 degrees 
dorsiflexion and 40 degrees plantar flexion with discomfort 
on all motions.  The veteran was able to heel and toe walk, 
though he complained of pain when walking on the left heel.  
There was no evidence of muscle atrophy, vascular deficiency, 
swelling, heat, or callosities.  The examiner reviewed and 
attached copies of recent radiographic study reports.  The 
diagnosis was residuals of an injury to the left foot.  

Thereafter, the RO obtained his VA medical treatment records.  
In March 1995, the veteran underwent endoscopic plantar 
fasciotomy for treatment of plantar fasciitis of the left 
foot following the failure of numerous conservative 
therapies.  Follow up notes generally reflected good progress 
after the procedure with a fitting for orthotics.  According 
to physical therapy notes dated in May 1995, the veteran 
complained of cramping pain in the left foot since the 
surgery.  Examination revealed some point tenderness around 
the incision site that increased with weightbearing.  
Strength and range of motion were within normal limits.   

In an August 1995 rating decision, the RO continued the 10 
percent rating for the left heel disability following the 
expiration of the temporary total disability period assigned 
for the veteran's surgery in March 1995.  The veteran timely 
appealed that decision.  

In his February 1996 notice of disagreement, the veteran 
indicated that his left foot had gotten worse since his 
surgery.  In an August 1996 statement, he asserted that at 
times the foot symptoms were so bad that he could not walk or 
put any weight on it.   

Additional VA medical records dated from June 1995 to March 
1996 generally showed that the veteran continued to have 
complaints of left foot pain with minimal relief from 
orthotics.  Notes dated in June 1995 indicated that the pain 
began at the mid-sole and radiated to the fourth and fifth 
toes.  There was also tingling in the toes.  The incision 
site from the previous surgery was asymptomatic.  The heel 
was sensitive to pressure but not painful.  Possible 
diagnoses included tarsal tunnel or neuritis or neuralgia in 
July 1995 and calcaneo-cubital syndrome in August 1995.  
Podiatry clinic notes dated in November 1995 were significant 
for reports of increased pain and numbness extending over the 
lateral malleolus and across to the third metatarsal.  On 
examination, there was pain on slight palpation of the medial 
band of the plantar fascia and moderate pain on palpation of 
the calcaneal-cubital joint.  However, gait was nonantalgic 
and propulsion was good.  The assessment was calcaneo-cubital 
syndrome with neuritis.  Podiatry clinic notes dated in 
February 1996 related that the veteran now had pain in the 
plantar left heel and the proximal lateral leg.  The 
diagnosis was lateral plantar nerve entrapment.  
Electrodiagnostic studies performed later in February 1996 
revealed left medial plantar distal neuropathy with a 
possible local lesion or post-operative lesion beyond the 
tarsal tunnel.    

The veteran was afforded another VA podiatry examination in 
March 1996.  The examiner noted that he reviewed the claims 
folder for the examination.  The veteran described left foot 
pain was in the lateral aspect of the heel and foot that was 
aggravated by walking.  He could barely walk one block.  The 
veteran wore custom orthoses, which relieved some of the 
pain.  He did not use any external supportive device or take 
any medication.  On examination, the veteran had pain when 
standing on the left toes and heel.  The ankles had full and 
symmetrical range of motion.  Tinel's sign was positive 
posterior to the left medial malleolus with paresthesias 
extending into the lateral three toes.  Percussion on the 
plantar aspect of the mid-foot produced tingling in the great 
toe.  Tinel's sign was absent over the sural nerve.  There 
was no specific tenderness on the plantar aspect of the heel.  
Squeeze test for Morton's neuroma was negative.  Pressure on 
the metatarsal heads produced diffuse tingling on the toes 
distal to the point of pressure.  The diagnosis was 
peripheral nerve entrapment in the left ankle/foot.     

In a June 1996 rating action, the RO increased the left heel 
disability rating to 20 percent effective from the date of 
the veteran's claim in February 1995.  

Additional VA medical records revealed that in October 1996 
the veteran underwent surgical excision of a Morton's neuroma 
on the plantar surface of the left foot at the third and 
fourth toes.  Subsequent treatment notes showed good healing 
at the surgical site but no relief of symptoms.    

In a February 1997 statement, a VA physician related that the 
veteran was incapable of standing, walking, carrying, 
running, jumping, or do anything other than at very minimal 
exertional levels, which rendered him incapable of performing 
the bulk of his job duties at that time.  VA records 
indicated that the veteran was released to return to work 
with no restrictions in May 1997.      

In a May 1997 rating action, the RO increased the left heel 
disability evaluation to 30 percent effective from the date 
of the veteran's February 1995 claim and continued after the 
period of temporary total disability assigned following the 
October 1996 procedure.  

In July 1997, the RO received additional VA medical records, 
including duplicate records of the October 1996 surgery.  
Podiatry clinic notes dated in March 1997 revealed additional 
tenderness in the medial band of the plantar fascia where 
there was a soft tissue mass.  Notes dated in May 1997 
indicated that examination yielded essentially unchanged 
findings and offered an impression of localized area of 
tenderness with no evidence of reflex sympathetic dystrophy 
or peripheral neuropathy.  Podiatry notes dated in June 1997 
specified that the Morton's neuroma excised in October 1996 
was secondary to the veteran's altered gait resulting from 
the nerve entrapment in the plantar nerve caused by his in-
service injury.  

In an August 1997 rating decision, the RO awarded a temporary 
total disability rating for the period following the October 
1996 surgical procedure.  After the applicable period, it 
continued the 30 percent evaluation for the disability 
recharacterized as injury to the left heel, status 
postoperative plantar fasciotomy and excision of a Morton's 
neuroma from the left forefoot.   

In July 1999, the veteran underwent another VA podiatry 
examination.  The examiner noted that he reviewed the claims 
folder for the examination.  The veteran currently had daily 
pain in the heel area and forefoot, some tingling about the 
plantar aspect of the heel, and occasional numbness of the 
forefoot in the third and fourth rays distally.  He walked 
with a slight limp.  The veteran denied any weakness.  He did 
not take any medications for the foot.  Physical examination 
slight plus tenderness about the lateral heel region and 
about the plantar medial aspect of the hindfoot toward the 
insertion of the plantar fascia.  There was decreased 
sensation about the dorsum of the left fourth toe.  
Circulation was intact.  The veteran had a negligible limp on 
the left with ambulation.  The assessment was status post 
injury to the left heel with residuals and status post two 
surgeries on the left foot with residuals.  The examiner 
commented that the veteran's functional impairment was very 
minor, adding that there was essentially full motion in all 
toes and the forefoot.         

In a March 2000 statement, the veteran explained that his 
left foot pain required him to stop every few minutes when 
walking and to shift his weight every few seconds when 
standing.  He also woke in the night with severe left foot 
pain and experienced daily cramping in the left arch.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left heel disability is currently evaluated as 
30 percent disabling under Diagnostic Code (Code) 5284, other 
foot injuries.  38 C.F.R. § 4.71a.  The Board notes that, 
although there are other diagnostic codes available for the 
evaluation of foot disability, there is no diagnostic code 
that provides for an evaluation of a unilateral foot 
disability greater than 30 percent.  Moreover, the other 
available diagnostic codes apply to specific foot disorders, 
i.e., pes planus or pes cavus, not present in the instant 
case.  

In addition, it may be possible to evaluate the disability 
according to neurological impairment of the peripheral nerve 
at issue.  38 C.F.R. § 4.124a.  However, to warrant a 
disability rating greater than 30 percent under Code 8524, 
the evidence must demonstrate complete paralysis of the 
internal popliteal (tibial) nerve, with lost plantar flexion, 
an inability to adduct the foot or to flex and separate the 
toes, and an inability to move any muscle in the sole.  These 
types of manifestations are not shown by the evidence of 
record.  Therefore, the Board finds that the veteran's left 
heel disability is most appropriately evaluated under Code 
5284.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

Under Code 5284, a maximum schedular evaluation of 30 percent 
is assigned when the disability from a foot injury is severe.  
The Note to Code 5284 specifies that a 40 percent rating is 
in order when there is actual loss of use of the foot.  Loss 
of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, for example, could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. § 
4.63.  

In this case, the veteran essentially alleges that he is 
unable to walk or stand for any significant amount of time 
without needing to rest his foot due to symptoms including 
constant pain over the lateral side of the left foot and into 
the forefoot and toes, some tingling and numbness in the heel 
area and toes, respectively, and daily cramping in the arch 
of the foot.  However, the medical evidence of record does 
not support the conclusion that the veteran has lost the use 
of his left foot.  He is clearly able to ambulate, though 
with some limp.  He does not use any assistive device for 
ambulation.  The evidence does not demonstrate deficiencies 
of balance or propulsion due to the left heel disability such 
that would render the veteran equally served by amputation of 
the foot with prosthesis.  In fact, the July 1999 VA examiner 
verified the presence of tenderness about the heel and 
hindfoot, decreased sensation on the dorsum of the left 
fourth toe, and some limping with ambulation.  However, he 
specifically found that the disability presented minor 
functional impairment.  Considering this evidence, the Board 
cannot conclude that the overall disability picture presented 
here more nearly approximates loss of use of the foot.  
38 C.F.R. § 4.7.  Accordingly, the Board finds that the 
preponderance of the evidence is against awarding a 
disability rating greater than 30 percent for residuals of a 
left heel injury, status post plantar fasciotomy and excision 
of Morton's neuroma from the left forefoot.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ____ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.71a, Code 5284.          

The Board observes that, under particular circumstances, foot 
disability as contemplated by Code 5284 may include 
limitation of motion.  See VAOPGCPREC 9-98.  Generally, when 
an evaluation of a disability is based on limitation of 
motion, the Board must also consider any additional 
functional loss the veteran may have sustained.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, in this case, the Board observes that the veteran is 
already in receipt of a disability rating greater than the 
maximum allowed for limitation of motion of the ankle.  
38 C.F.R. § 4.71, Code 5271.  There is no diagnostic code for 
the evaluation of limitation of motion of parts of the foot.  
Therefore, the Board finds that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 is not required.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  The Board emphasizes that, following the 
October 1996 procedure, the veteran was released to return to 
work without restrictions.  


ORDER

A disability rating greater than 30 percent for residuals of 
a left heel injury, status post plantar fasciotomy and 
excision of Morton's neuroma from the left forefoot, is 
denied.   


		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 10 -


